DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Affif et al., US Patent Publication 2002/0056009 in view of Plagemann et al., US Patent Publication 2015/0220149.
Regarding independent claim 1, Affif et al. teaches a computer-implemented method (as given in paragraph 0042) for selecting a face among faces of a 3D object in a 3D immersive environment of a CAD system, each face being oriented in the 3D immersive environment (paragraphs 0015 and 0084 describe the selection of a face among faces in a 3D environment that is used for input selection, as depicted in figure 9), comprising: 
5displaying the 3D object in the 3D immersive environment (as depicted in figure 9 and described in paragraph 0084); 
detecting a hand gesture (paragraph 0014 describes the hand gestures used); 
determining an oriented plane formed with a palm and/or a back of a hand in the 3D immersive environment (paragraph 0084 describes selection via touch, meaning that the selection plane is oriented to the palm, based on the selection gestures described in paragraph 0014); and 
identifying the face of the 3D object having a closest orientation with the 10oriented plane (paragraph 0084 describes selection by touching, which is the closest orientation with the oriented plane of the user’s hand). 
Affif et al. does not specify details of the hand gesture, particularly detecting a hand gesture including an adduction of all fingers except thumb.
Plagemann et al. teaches detecting a hand gesture including an adduction of all fingers except thumb (paragraph 0036 describes the detection of a grasping gesture that is an adduction of the fingers where paragraph 0039 describes the detection of the thumb added to the fingers).
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the specific hand gestures taught by Plagemann et al. into the system of Affif et al. The rationale to combine would be so that the user can interact intuitively with the GUI to control the cursor without the need for physical contact with a separate input device, such as a mouse, touchpad, trackpad or touch screen (paragraph 0019 of Plagemann et al.).
Regarding claim 2, Affif et al. teaches the computer-implemented method of claim 1, wherein each face of the 3D object and the oriented plane further have a normal (figure 9 depicts the 3D cube with multiple faces that each have a normal, where the touch described in paragraph 0084 also has a plane with a normal of the touch), and 
wherein the identifying further includes identifying the face of the 3D object 15having a closest direction between the normal of said face and the normal of the oriented plane (paragraph 0084 describes the touch selection such that the normal of the orientated plane of the touch coincides with the normal of the face to create contact of touch).  
Regarding claim 8, Affif et al. teaches the computer-implemented method of claim 1, further comprising modifying a 5second rendering of the identified face (paragraphs 0015 and 0084 describe the selection of a face among faces in a 3D environment that is used for input selection, as depicted in figure 9 and paragraph 0012 recites “One form of feedback would be to change the shape, color, or other aspect of a graphic object on a screen to indicate the selection or action taken.”).  
Regarding claim 9, Affif et al. teaches the computer-implemented method of claim 1, wherein faces of 3D objects are at least one selected from among triangles and/or quadrangles and/or topological faces and/or parametric surfaces and/or procedural surfaces (paragraph 0015 recites “As an example, a 3-space (3D) polyhedron could form the selection space in a virtual reality situation. Commands effecting traversal through a particular face of the polyhedron could be used to indicate selection of the alternative represented by that face.” where these shapes are rendered obvious by use of the polyhedron).  
Regarding claim 10, Plagemann et al. teaches further the computer-implemented method of claim 1, wherein the detecting the hand gesture includes an adduction of all fingers except the thumb and an abduction of the thumb (figures 6-8 show the adduction of the fingers to create the grasping gesture of paragraph 0036 that is detected to include the thumb as described in paragraph 0039).  
15 Regarding claim 11, Plagemann et al. teaches further the computer-implemented method of claim 1, further comprising: selecting the identified face of the 3D object by detecting that the hand gesture further includes an adduction of the thumb (paragraph 0039 describes the selection when the finger touches the thumb).  
Regarding claim 12, Plagemann et al. teaches further the computer-implemented method of claim 11, further comprising: 20detecting that the hand gesture further includes an abduction of all fingers except the thumb; and deselecting the selected face (paragraph 0039 explains that the select function ends when the user releases the touch of the finger and thumb and figures 6-8 show the adduction of all other fingers).  
Regarding claim 13, Plagemann et al. teaches further the computer-implemented method of claim 1, wherein the detecting of the 25hand gesture further comprises: 
detecting an extension of proximal and distal interphalangeal joints of all fingers except the thumb (paragraph 0038 describes the detection of the curve of the finger, such that the associated joints are incorporated in the detection to determine the gesture); and/or 
detecting an extension of a metacarpophalangeal joint of all fingers except the thumb; and/or 
detecting that all side by side fingers except the thumb are substantially in contact.  
Regarding independent claim 14, Affif et al. teaches a non-transitory data storage medium (as described in paragraph 0042) having recorded thereon a computer program including instructions allowing a computer to perform a method for selecting a face among faces of a 3D object in a 3D immersive environment of a CAD 5system, each face being oriented in the 3D immersive environment (paragraphs 0015 and 0084 describe the selection of a face among faces in a 3D environment that is used for input selection, as depicted in figure 9), the method comprising: 
displaying the 3D object in the 3D immersive environment (as depicted in figure 9 and described in paragraph 0084); 
detecting a hand gesture (paragraph 0014 describes the hand gestures used); 
determining an oriented plane formed with a palm and/or a back of a hand 10in the 3D immersive environment (paragraph 0084 describes selection via touch, meaning that the selection plane is oriented to the palm, based on the selection gestures described in paragraph 0014); and 
identifying the face of the 3D object having a closest orientation with the oriented plane (paragraph 0084 describes selection by touching, which is the closest orientation with the oriented plane of the user’s hand).  
Affif et al. does not specify details of the hand gesture, particularly detecting a hand gesture including an adduction of all fingers except thumb.
Plagemann et al. teaches detecting a hand gesture including an adduction of all fingers except thumb (paragraph 0036 describes the detection of a grasping gesture that is an adduction of the fingers where paragraph 0039 describes the detection of the thumb added to the fingers).
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the specific hand gestures taught by Plagemann et al. into the system of Affif et al. The rationale to combine would be so that the user can interact intuitively with the GUI to control the cursor without the need for physical contact with a separate input device, such as a mouse, touchpad, trackpad or touch screen (paragraph 0019 of Plagemann et al.).
Regarding claim 15, Affif et al. teaches the non-transitory data storage medium of claim 14, wherein each face of the 153D object and the oriented plane further have a normal (figure 9 depicts the 3D cube with multiple faces that each have a normal, where the touch described in paragraph 0084 also has a plane with a normal of the touch) and wherein the identifying further includes identifying the face of the 3D object having a closest direction between the normal of said face and the normal of the oriented plane (paragraph 0084 describes the touch selection such that the normal of the orientated plane of the touch coincides with the normal of the face to create contact of touch).  
Regarding independent claim 20, Affif et al. teaches a system comprising: 
a display (display screen 104 of figure 2 as given in paragraph 0048); and 
processing circuitry communicatively coupled with memory, the memory 5storing a computer program including instructions (as described in paragraph 0048) for selecting a face among faces of a 3D object in a 3D immersive environment of a CAD system, each face being oriented in the 3D immersive environment (paragraphs 0015 and 0084 describe the selection of a face among faces in a 3D environment that is used for input selection, as depicted in figure 9), that when executed by the processing circuitry causes the processing circuitry to be configured to: 
display the 3D object in the 3D immersive environment (as depicted in figure 9 and described in paragraph 0084), 
10detect a hand gesture (paragraph 0014 describes the hand gestures used), 
determine an oriented plane formed with a palm and/or a back of a hand in the 3D immersive environment (paragraph 0084 describes selection via touch, meaning that the selection plane is oriented to the palm, based on the selection gestures described in paragraph 0014), and 
identify the face of the 3D object having a closest orientation with the oriented plane (paragraph 0084 describes selection by touching, which is the closest orientation with the oriented plane of the user’s hand).
Affif et al. does not specify details of the hand gesture, particularly detecting a hand gesture including an adduction of all fingers except thumb.
Plagemann et al. teaches detecting a hand gesture including an adduction of all fingers except thumb (paragraph 0036 describes the detection of a grasping gesture that is an adduction of the fingers where paragraph 0039 describes the detection of the thumb added to the fingers).
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the specific hand gestures taught by Plagemann et al. into the system of Affif et al. The rationale to combine would be so that the user can interact intuitively with the GUI to control the cursor without the need for physical contact with a separate input device, such as a mouse, touchpad, trackpad or touch screen (paragraph 0019 of Plagemann et al.).
Claims 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Affif et al., US Patent Publication 2002/0056009 in view of Plagemann et al., US Patent Publication 2015/0220149, further in view of Maeda, US Patent Publication 2013/0268893.
Regarding claim 6, Affif et al. in view of Plagemann et al. teach the computer-implemented method of claim 1. Affif et al. teaches further wherein the identifying further comprises: 
determining the face of the 3D object having the closest orientation with the oriented plane (paragraph 0084 describes selection by touching, which is the closest orientation with the oriented plane of the user’s hand); 25 and 
identifying the face of the 3D object having the closest orientation with the oriented plane from the subset of selectable faces (paragraph 0084 describes selection by touching, which is the closest orientation with the oriented plane of the user’s hand).  
Affif et al. and Plagemann et al. do not teach computing one or more n-neighboring faces of the determined face, the one or more n-neighboring faces and the determined face forming a subset of selectable faces.
Maeda teaches wherein the identifying further comprises: 
25computing one or more n-neighboring faces of the determined face, the one or more n-neighboring faces and the determined face forming a subset of selectable faces (paragraph 0073 describes the straddling as the determination of a subset of selectable objects that are highlighted).  
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the determination of the subset of selectable objects as taught by into the system of Affif et al. and Plagemann et al. The rationale to combine would be to decrease the number of erroneous touch input operations (paragraph 0008 of Maeda).
Regarding claim 7, Maeda teaches further the computer-implemented method of claim 6, further comprising modifying a first rendering of the faces of subset of selectable faces (figures 6 and 7 depict the situation described in paragraph 0073 where the subset of selectable objects are modified via highlighting).  
Regarding claim 19, Affif et al. in view of Plagemann et al. teach the non-transitory data storage medium of claim 14. Affif et al. teaches further wherein the identifying further comprises: 
determining the face of the 3D object having a closest orientation with the 25oriented plane (paragraph 0084 describes selection by touching, which is the closest orientation with the oriented plane of the user’s hand); 
identifying the face of the 3D object having a closest orientation with the oriented plane from the subset of selectable faces (paragraph 0084 describes selection by touching, which is the closest orientation with the oriented plane of the user’s hand).  
Affif et al. and Plagemann et al. do not teach computing one or more n-neighboring faces of the determined face, the one or more n-neighboring faces and the determined face forming a subset of selectable faces.
Maeda teaches wherein the identifying further comprises: computing one or more n-neighboring faces of the determined face, the one or more n-neighboring faces and the determined face forming a subset of selectable faces (paragraph 0073 describes the straddling as the determination of a subset of selectable objects that are highlighted).
It would have been obvious to one of ordinary skill before the effective filing date to incorporate the determination of the subset of selectable objects as taught by into the system of Affif et al. and Plagemann et al. The rationale to combine would be to decrease the number of erroneous touch input operations (paragraph 0008 of Maeda).
Allowable Subject Matter
Claims 3-5 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, taken alone or in combination teach the specific equations of claims 3 and 16. Claims 4-5 and 17-18 are considered to be allowable as being dependent on an allowable base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627